Citation Nr: 0335131	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  95-14 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issues of entitlement to service connection for 
hypertension and entitlement to service connection for 
hearing loss were addressed by the Board of Veterans' Appeals 
(Board) in its April 2002 decision.) 


REPRESENTATION

Veteran represented by:	Jim Torrisi, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1970.  
His claim comes before the Board on appeal from an October 
1991 rating decision, in which the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in White 
River Junction, Vermont, denied the claims of entitlement to 
service connection for PTSD, hypertension, and hearing loss, 
and entitlement to nonservice-connected pension, and deferred 
the claim of entitlement to service connection for lymph node 
swelling secondary to Agent Orange exposure.  The veteran 
initiated an appeal of the RO's decision with regard to the 
claims for service connection for PTSD, hypertension and 
hearing loss, but the RO issued a statement of the case 
pertaining only to the claim for service connection for PTSD.  
The veteran subsequently perfected his appeal with regard to 
that issue, and in June 1997, the Board affirmed the RO's 
decision.

The veteran appealed the Board's June 1997 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a Memorandum Decision issued in August 1999, the Court 
vacated the Board's decision and remanded the claim for more 
adequate reasons and bases.  The Court also remanded the 
issues of entitlement to service connection for hypertension 
and hearing loss for issuance of a statement of the case.

In June 2000, the Board again denied the veteran's claim for 
service connection for PTSD and remanded the claims for 
service connection for hypertension and hearing loss to the 
RO with an instruction to issue a statement of the case 
pertaining to those issues.  Thereafter, in June 2000 and 
August 2000, respectively, the RO issued the statement of the 
case as instructed, and the veteran perfected his appeal on 
the claim for service connection for hypertension and hearing 
loss.  In April 2001, based on an Appellee's Unopposed Motion 
for Remand and to Stay Further Proceedings, the Court vacated 
the Board's June 2000 decision on the issue of entitlement to 
service connection for PTSD and remanded that matter to the 
Board for readjudication pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).

In April 2002, the Board again denied the veteran's claim for 
service connection for PTSD and remanded the claims for 
service connection for hypertension and hearing loss for 
additional development.  In March 2003, based on a Joint 
Motion for Remand (joint motion), the Court vacated the 
Board's April 2002 decision on the issue of entitlement to 
service connection for PTSD and remanded that matter to the 
Board for readjudication consistent with the joint motion.  

The issues of entitlement to service connection for 
hypertension and entitlement to service connection for 
hearing loss are currently in remand status.  As previously 
indicated, the Board addressed these issues in an April 2002 
decision.  Specifically, the Board remanded the issues to the 
RO for the purpose of affording the veteran a hearing before 
a traveling member of the Board.  The Board refers these 
pending claims to the RO for continued, appropriate action.


REMAND

The veteran claims that he is entitled to service connection 
for PTSD because he developed that disorder secondary to 
stressors experienced during active service.  These stressors 
include: (1) having to load body bags (for either two, or 
four weeks) onto planes in Tan Son Nhut or Tuy Hoa Airfield; 
(2) in about October 1967, hearing a noise and then shooting 
into the dark while on guard duty at Tuy Hoa Airfield; (3) in 
about September 1967, witnessing South Vietnamese troops burn 
(either one, or two) North Vietnamese alive in Tuy Hoa; (4) 
in about October 1967, witnessing Viet Cong attack South 
Vietnamese civilians in a bus; (5) in about July 1967, 
witnessing Republic of Korea troops "slaughter" a group of 
civilians in Tuy Hoa and then pile and burn their bodies; and 
(6) being mortared three to four times per week at Tuy Hoa 
Airfield.  In accordance with the March 2003 Court order 
additional development is necessary before the Board can 
adjudicate this claim.

Medical evidence dated after the veteran was discharged from 
service establishes that physicians have diagnosed the 
veteran with PTSD and linked that disorder to some of his 
reported stressors.  However, the stressors have not been 
verified.  

In September 1993, the RO endeavored to verify the veteran's 
alleged in-service stressors by contacting the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army and Joint Services Environmental 
Support Group).  In September 1993, USASCRUR responded that 
the information provided was insufficient to conduct 
meaningful research on the veteran's behalf, and that the 
veteran needed to identify specific combat incidents, 
including the date (to within seven days) of the incident, 
place and type of incident, and the full names of friends 
killed or wounded in action.  In addition, USASCRUR indicated 
that the veteran's alleged service at Tan Son Nhut Air Base 
could not be documented, but that personnel records within 
the veteran's Official Military Personnel File (OMPF) should 
document any temporary duty assignments and that this record 
would be available from the National Archives and Records 
Administration (NARA).  Given this information, a Remand is 
necessary so that VA can secure the veteran's OMPF and 
associate it with the claims file.  

In addition, on multiple occasions after the veteran filed 
his claim for service connection for PTSD, the RO requested 
the veteran to submit more detailed stressor statements that 
might aid USASCRUR in verifying that the alleged stressors 
actually occurred.  The veteran responded by generally 
elaborating on his experiences, but he did not provide the 
detail needed to conduct meaningful research.  Moreover, in 
elaborating, he varied significantly the descriptions of his 
experiences.  In light of this, and because this case is 
being remanded to obtain the OMPF, VA should afford the 
veteran one last opportunity to provide VA with the detailed 
information noted by USASCRUR to conduct a meaningful records 
search.  VA should remind the veteran that if he does not 
furnish more detailed information, VA might not be able to 
verify that the alleged stressors occurred.  

Finally, after the veteran's OMPF is obtained from NARA and 
the veteran provides any additional details, VA should 
determine whether any additional notification or development 
is needed to comply with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  

This case is remanded for the following action:

1.  VA should contact the veteran and ask 
him to submit a more detailed written 
statement describing his in-service 
stressors.  These statements should 
include the dates the stressors occurred 
(day, month and year, if possible), the 
places where they occurred, the unit to 
which the veteran was assigned at the 
time, and the full names of individuals 
who were involved.  VA should advise the 
veteran that if he does not provide 
sufficiently detailed stressor 
information, VA may not be able to verify 
that they occurred.

2.  The RO should obtain the veteran's 
OMPF from NARA to show his temporary duty 
assignments and, after receiving the 
veteran's written statement, pursue all 
reasonable avenues of development in an 
attempt to verify the stressors reported 
by the veteran, including contacting 
USASCRUR or any other appropriate 
authority and requesting they send to VA 
any other pertinent service 
documentation.  

3.  If VA receives information confirming 
the occurrence of an alleged in-service 
stressor, it should prepare a report to 
this effect, which details the nature of 
the specific stressor or stressors 
established by the record.  If VA 
determines that no alleged stressor 
actually occurred, it should so state in 
its report, which should then be 
associated with the claims file.

4.  If VA finds that at least one of the 
alleged stressors actually occurred, it 
should afford the veteran a psychiatric 
examination.  The purpose of this 
examination is to obtain an opinion as to 
whether the veteran currently has PTSD as 
the result of the verified stressor.  VA 
should forward the claims file and a copy 
of its stressor report to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should: (1) identify all 
psychiatric disorders present; and (2) 
opine whether it is at least as likely as 
not that the veteran's PTSD, to the 
extent it is present, is related to the 
veteran's period of active service, 
specifically, to a verified in-service 
stressor.  The RO should advise the 
examiner that he may not rely upon any 
unverified stressors in determining 
whether the veteran's in-service 
experiences were of sufficient severity 
to support a diagnosis of PTSD.  The 
examiner should provide detailed 
rationale, with specific references to 
the record, for his opinion.   

5.  VA should then review the examination 
report to ensure that it complies with 
the previous instruction.  If the report 
is deficient in any regard, the RO should 
undertake immediate corrective action.

6.  Thereafter, the RO should readjudicate 
the veteran's claim based on all of the 
evidence of record.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto before 
the case is returned to the Board for 
appellate review.  

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




